672 N.W.2d 511 (2003)
CENTRAL CEILING & PARTITION, INC., Plaintiff-Appellee,
v.
DEPARTMENT OF COMMERCE, Defendant-Appellant, and
Kitchen Suppliers, Inc., Defendant-Appellee, and
Cappy Heating and Air Conditioning, Inc., Intervening Plaintiff-Appellee, and
Primeau Homes, Inc., Defendant.
Docket No. 121009, COA No. 225378.
Supreme Court of Michigan.
December 29, 2003.
After granting leave to appeal, 468 Mich. 870, 659 N.W.2d 230 (2003), this Court has carefully considered the written and oral arguments of the parties. We ORDER that the Wayne County Register of Deeds be added to this suit as a defendant. MCR 7.316(A)(7), 2.205(B). The Clerk of this Court shall immediately mail a copy of this order to the Wayne County Register of Deeds.
Within 35 days of the date of this order, the Wayne County Register of Deeds shall file with the Clerk of this Court a brief stating (1) the date and time when the lien documents at issue in this case were presented to, and accepted by, the Register, (2) whether the Register maintained an entry book, MCL 565.24, or lawful equivalent for recording such lien documents between July 1997 and January 1998, (3) whether the Register maintains an entry book, MCL 565.24, or lawful equivalent for recording such lien documents, and (4) if not, what steps the Register intends to take with regard to its obligation to record lien documents such as the documents at issue in this case.
Factual representations by the Wayne County Register of Deeds shall be supported by affidavit. If any of the other parties wishes to respond to the submission by the Register, that party may do so within 21 days of the date on which the Register's submission is received by the Clerk of this Court. If the Register objects to this joinder, the Register may explain those objections in the brief that is due within 35 days.
We retain jurisdiction of this appeal, which remains pending.